Title: To Benjamin Franklin from Ingenhousz, 26 February 1783
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear friend.Vienna febr. 26. 1783.
You will have recieved my last, by which I asked you leave to dedicate my work, now, as I hope, under the press, to you— I am rejoiced to be informed by the chancerie of the Court, that, according to an advise of Count de Mercy to Prince Kaunitz, you are certainly to come here. Since that time I am courted by many more Gentlemen and Ladies to present them to you. I hope, in that case, to share the most part of time in private Conversation with you. I think the best and most confortable way to go from France to Italie is throh Austria, because from Vienna to the Venitian territory you have not a single difficult or dangerous road; all of them run along the feet of the mountains and are very well kept up. But for all be very carefull to take as aisy a carriage as possible, and suspended upon good springes, which have been used a long while; so that there be no danger of their failing on the road. Such springs, as have the leather stops, by which the carriage is suspended, tyed over them, are the best. They seldom break for a very natural reason. The Frensch use such springs more than the English. You will not be fatigued by such a carriage. The inside of the carriage aught to be large in Italie. Other wise the heat is very distressing; the frensh carriages are in general too narrow and the English too low. You are to reflect at that article. I wish I Could accompany you in your journey thro Italie. Having been twice there and knowing the language and Customs of the people I would be usefull to you. If every thing was now conducted in the liberal way it was before, I would not scrupul to provide a carriage for me for the purpose and keep my self ready at a day’s warning.
The inclosed I could not refuse to forward. I gave the writer as much temporary assistance as I could: but I doubt whether his exigencies are not above any thing I can afford him my self, or by the liberality of my acquaintances.
Recieve my harty Congratulation on the fulfilling of your prophecie, that England will never return into the possession of America. The important share you have had in this revolution, which makes one of the most memorable epocha’s in the history of the world, must create a lively joy in your friends, and a sense of shame and envy in those, who laboured in vain to crush you, and to overturn your cause. I should like to observe now, in your presence, the Contenance of Lord North, Sandwich, george Germain, Stormond, and for all of mr. Wedderburn, now, in honour of his short triumph over you, Lord lougsborough; (if I doe not mistake) but I should not wish to see Among them the king, because I would as much pity him as I would laugh at the rest. Now you are a free and independent people you aught to be mindfull of the old proverb. Felix, quem faciunt aliena pericula cautum! and prevent disunion among your Self. You have had open ennemies, now you will have inobservable onces. The flattering hope; with which your old master will still feed him Self, that America, finding that the liberty of the people is precarious without a Souverain being the gardian of it, will return again to the old allegiance, will be kept op a long while. Several people here begin to think of setling in a Country, which seems So much the more temting, as this begins to offer a melancholy prospect. For my part I would be the most tempted of all to goe over, if the mercantile undertakings, in which I engaged with mr. Wharton, had answered as I had the greated reason to expect. There was time enoug to employe the capital three or four times in the Same undertaking, as was proposed, if he had send remittances as soon as possible, according to his pledge of honour. Have you got no intelligence of my lettre being arrived at Philadelphia, or of his (Mr. Wharton’s) circonstances? I can not familiarise my self with the idea of a man, who has allways wore an unsullied caracter, being Such mean sharper, as every circonstance should made suspect him to be to any one but me. He is now a membre of Congres, and must therefore bear still a honorable caracter. I am neither satisfied with the lettres of Dr. Bankroft nor with those of mr. Coffyn, as the former gives me for reason of not communicating to me the contents of Mr. Wharton’s lettre, that he thaught mr. Coffyn had done it; whereas mr. Coffyn writes me the reason of his not doing it, was because he did not doubt but Dr. Bankroft had done it; and yet, when they both were informed by my self, that neither of them had informed me of it and that I desired very much to be informed of it, they continued the one as well as the other to conciel it from me. What Dr. Bankroft writes me of having informed me of it in a lettre, which may be lost by not having been payed at the post office, can not be probable, as I ordred my bankers to inform exactely at the post office about it and mr. Le Begue did it allso, and as there is a standing ordre to inform the person to whom the lettre is directed, that a lettre to his adres is stopt till payed for. Besides Dr. Bankroft contradictes him self by writing in the same lettre, that he Should have inform’d me of it, if mr. Coffyn had not wrote him that he had allready done it. I have got constantely such a printed lettre of advise from the post office. There is in the Contents of Dr Bankroft’s letter and that of mr. Coffyn an other contradiction. Dr. Bankroft informs me that mr. Coffyn wrote to him, that he mr. Coffyn thaught to have a right to pay him self first out of the remittance send to him by mr. Wharton for our joint concern, and mr. Coffyn informs me, that he kept for him self the most part of the remittance by the direction of Mr. Wharton. Whatever this may be I can not understand why mr. Wharton should Send the money belonging to me thro the hands of an other, and give me not the least information even of having done it. I have nothing to doe with mr. Coffyn, but only with mr. Wharton. And as the case was Such, it would have been an indispensable duty in mr. Coffyn to send me an exact copy of the lettre of mr. Wharton, which he did when the lettre was accompanied with no remittance, and thus when its contents were by no means interesting to me. I am Sure you can not approve the conduct of any one of those three gentlemen towards me.
I entrusted to the care of mr. Wharton, when he set out, a lettre to mr. Williams at Boston, who, according to advice of his Son, of Nantes, had placed in the loan office at Boston on my name the produce of a mercantil advanture which mr. Williams of Nantes had very cairefully Conducted for me, and of which the produce amounted to about two thousand pound sterling in real value at that time. I begged mr. Williams of Boston to send me a certificate of the loan office, and to inform me as soon as possible of the transaction as well as of the increase of the sum by the interst it had gained in the public loan. I requested this information to be Sent either directely to me, to you, or to mr. Sam: Wharton, who would forward it to me. By the strange behaviour of mr. Wharton I doe not know even, whether he did send that lettre to mr. Williams, nor whether mr. Williams has send an answer to me to the care of mr. Wharton. I am thus kept allso in the dark about this transaction, of which however I hope to be soon inform’d in a satisfactory why by mr. Williams of Nantes, how [who] has inform’d me at the time, that, according to his father’s letters, the above mentioned sum has been placed in the public loan office— A part of an advanture which mr. Williams Conducted for me was taken by the ennemy, but was duly insured at charlestown soon after, that place becoming in the hands of England, Mr. Williams has not been able to recovre the money, till it should again return in to possession of America, which is now the case.
By this all, you see, what efforts I made in my humble Situation to secure to my self an independency in a Country, which I saw some probability of becoming an inhabitant, if the old world should once displease me. I doe not want to begg your advise and assistance in these affaires being sur your friendship towards me will induce you to doe for me what may be in your power: and I have faith enoug in the justice of your new republics, to be persuaded that I shall loose neither the capital nor the intrest of the money, which I have intrusted them with before any depreciation of the currency happened— I begg of you to Consider a little on all this at a leasure hour. Your answer will keep up my Spirits.
Mr. Le Begue has not yet send me any sheets of my book, of which delay I can not even so much as guess the reason.
I exspect from the equity of the belligerant powers, that they will not suffer the English to crush our Republique. It seems to me an impolitical step to refuse restoring to my Country what was taken from it by the greatest injustice. It can only tend to alienate the mind of the Dutch from their ancient allies more and more.
Doe not forget your old friend; and, when a little at leasure, remembre de new fireplace and keep up my hope to see you here in a favourable season: for you shoud never travel but in the summer, and allways in good easy carriages. Have you burn’d the wire I have sent you in my last?
I am Dear friend you affectionate
J. Ingen Housz
My Respect full Compl. to your grand sonto his Excellency Benj. Franklin, Passy
 
Endorsed: Feb. 26. 83
